*272On Motion for Rehearing.
American Seed Company has filed three motions in this case. They are, (1) for rehearing, (2) additional findings and a privilege to present oral argument on the motions, and (3) in the alternative to certify this cause to the Supreme Court.
In its motion for rehearing it is contended that we have held in the original opinion that it was unnecessary for plaintiff to offer evidence of a bona fide cause of action against Branson, the resident defendant, and in so holding we are in conflict with many cited cases holding to the contrary. It is further contended that our opinion discloses that we have held the petition and controverting affidavit which contain allegations of a cause of action based on fraud and implied warranty against the defendant Branson were sufficient without proof of such allegations.
We regret that we did not express ourselves in the original opinion in terms more understandable to the named defendant. However, we do not think the opinion susceptible to the construction given in the motion. We are familiar with the rule that evidence must be introduced by the party seeking to maintain venue, sufficient to overcome the prima facie right of a defendant to have the cause transferred under his plea of privilege. Furthermore, we stated in the opinion that the pleadings in such cases do not constitute evidence.
It will be observed that we held plaintiff’s petition was one seeking to recover damages against the named defendants for a breach of a contract to furnish a quantity of watermelon seed of a stipulated variety. We did not attempt in our opinion to quote the testimony offered in support of the allegations but sought to shorten the discussion by giving some of the matters proved.
The statement of facts from which we made the deductions discloses that plaintiff, who lives near Saint Jo, in Montague County, went to Branson’s place of business at Bowie, in the same county, and asked for the seed; he at the same time advised Branson that he expected to plant the seed and raise melons for the market. Branson did not have the seed in stock but said he would get them and send them to plaintiff. Branson looked through the Seed Company’s catalog and price • list, gave plaintiff the price to be paid and plaintiff paid for the seed at the time. Branson testified that he received the seed from the Seed Company C. O. D. Parcel Post, and without opening the package remailed it to plaintiff’s address at Saint Jo.
The evidence further shows that plaintiff planted the seed and cultivated the land with a view to raising Black Diamond melons for the market; that several prospective purchasers visited his place with a view to buying his melons when ready for market; that the anticipated crop pf melons never came but that a worthless fruit was produced instead. We construed this evidence to be sufficient to establish plaintiff’s prima facie case of liability against Branson for breach of his contract to furnish seed of a certain variety, and that by his pleadings, plaintiff alleged a cause of action against the Seed Company.
We declined to express an opinion on any point that would come before the court upon a trial on the merits. The authorities cited in the original opinion, we think, support the conclusions reached. See also First Nat’l. Bank v. Pierce, 123 Tex. 186, 69 S.W.2d 756, and Fenner & Beane v. Lincoln, Tex.Civ.App., 101 S.W.2d 305.
The motions before us go to great length in a discussion of liability of the Seed Company, based largely upon the theory that because the evidence revealed that the seed went to plaintiff in the sealed or closed package in which Branson had received them, there was no express or implied warranty of what they purported to be. What we have already said about the nature of the cause of action makes it unnecessary for us to pass upon what, if any, liability there is upon the part of either defendant, when the case is tried upon its merits.
We do not believe that we are in conflict with any decision cited by movant, nor do we believe that any good could be accomplished by an oral argument of the motion for rehearing. As we view the record, our former opinion properly disposes of the hearing that was had, and all motions are overruled.